DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 C.F.R. § 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114.  Applicant's submission filed on 12 February 2021 has been entered.

Allowable Subject Matter
Claims 1, 3–9, and 11 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claim 1 has been amended to recite two separate left-side and right-side display devices that display respective left-rearward and right-rearward areas, and each display icons including the display devices caution that they themselves are hotter or colder than a reference range.  US 2019/0135180 A1 (“Watatsu”) teaches a vehicle with two left-side and right-side display devices 41 and 42.  US 2009/0002491 A1 (“Haler”) teaches a vehicle-mounted central rear view mirror 170 that is part of a system 10 that warns a user if the system is at an ambient temperature too high or too low for proper operation.  Haler ¶ 0041.  However, there appears to be no rationale to place the Haler rear view mirror ambient temperature warning onto the Watatsu side mirrors without impermissible hindsight using the applicant’s claims themselves as a blueprint to reconstruct this combination of individual prior art elements.  In re Kramer, 925 F.2d 1479, 18 U.S.P.Q.2d 1415 (Fed. Cir. 1991); Iron Grip Barbell Co. v. USA Sports, Inc., 392 F.13 1317, 1320, 73 U.S.P.Q.2d 1225, 1227 (Fed. Cir. 2004).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent No. 8,083,386 B2
U.S. Patent No. 8,194,133 B2
U.S. Patent No. 9,019,091 B2
U.S. Patent No. 8,282,226 B2
U.S. Patent No. 8,525,703 B2
U.S. Patent No. 7,906,756 B2
U.S. Patent Application Publication No. 2018/0345790 A1
U.S. Patent Application Publication No. 2017/0349098 A1
U.S. Patent Application Publication No. 2016/0332562 A1
U.S. Patent Application Publication No. 2016/0318523 A1
U.S. Patent Application Publication No. 2015/0051754 A1
U.S. Patent No. 9,469,195 B1
U.S. Patent Application Publication No. 2014/0092251 A1
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David N Werner whose telephone number is (571)272-9662.  The examiner can normally be reached on M--F 7:30--4:00 Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571.272.7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David N Werner/Primary Examiner, Art Unit 2487